The defendants, father and daughter, are indicted for incest. This offense was not indictable at common law, but is so by statute. The Code, secs. 1060 and 1061. The feme defendant was married to A. H. Williams on 12 November, 1893, at whose school she had been a pupil, and was visited by him before marriage. At the time of the marriage she was visibly pregnant, and her child was born on 26 February, 1894.
About one week after the marriage the husband urged his wife to accuse her father as the father of the child, and continued to worry her for a week, telling her finally, if she would say so, he would cease worrying her and stick to her for life, and that if she did not he would go to the State of Washington the next day and leave her to sit alone. She at last said she would say "Yes" to what he would say about it. In a week he took her to his father, and at night told her if she did not state to his stepmother, Rosanna Williams, what she admitted to him, he would leave for Washington next day. He then took her to Rosanna and, sitting between them, said: "Now, Brentie, you tell Rosanna what you told me about being guilty of your Pa." She then, in that condition, admitted she had been guilty with her Pa. After this they slept together as man and wife. After Rosanna had testified, the feme
defendant was examined and admitted that she made the confession (785) under the influence and threats of her husband, but said it was not true, and deined [denied] her guilt as charged, and said her husband was the father of her child. On the trial Rosanna was examined by the State to prove this confession, when the defendants objected on the ground of incompetency by reason of the facts above stated. The court overruled the objection, stating that the confession was evidence against the feme defendant only. Defendants excepted. Rosanna then testified to the confession. Several other witnesses were examined, and at the close of the evidence the defendants prayed for this instruction: "That from all the evidence offered in the case, in no aspect thereof is there sufficient evidence to convict." This was refused, and that was error. After verdict, "appeal by the defendants prayed and granted."
As a general rule evidence competent against one defendant only is admissible, with instruction by the court that it shall not be received as evidence against the other. To this general rule the confession in this case is an exception, and is so on the ground of public policy. *Page 539 
The relation of husband and wife is confidential, from unity of interest and sometimes unity of person, as in case of a joint estate to them. The law requires and extorts this confidence, and it will protect it. Communications between them cannot be exposed to public view. The interest of the home, the parties, the children and especially the peace and order of society forbid it. Lord Coke said: "It hath been resolved by the justices that a wife cannot be produced either against or for her husbandquia sunt duae animae in corne una; and it might be a cause of implacable discord and dissension between the husband and wife and a means of great inconvenience." Co. Litt., 6 b.
It is true that the confession under consideration does not       (786) affect the husband in a legal sense, but it does affect her, and it violates the principle of public policy above referred to.
The first confession was a confidential communication made under the influence of the husband and, soon after, the second confession was made at his instance and in his presence to Rosanna, who was a competent witness, whilst the husband was not. We are to assume that the second was made under the same influence that produced the first confession. It being, then, incompetent against the feme defendant, and incompetent against the male defendant because it was not his confession, the evidence should have been withheld and excluded. We do not know nor undertake to consider the weight of evidence before a jury, but no reason appears why incompetent testimony should be heard by a jury.
When a confession is made through hope or fear, subsequent confessions are presumed to proceed from the same influence until the contrary be shown by clear proof, and until then the latter confessions are not admissible evidence. S. v. Roberts, 12 N.C. 259.
The principle of excluding such evidence is ably considered in the opinion in S. v. Jolly, 20 N.C. 108, 110, indicated for fornication and adultery. There, after a divorce was duly certified, the feme defendant and Jolly were put on trial, and the divorced husband was offered to prove the defendant's adulterous intercourse while the marriage relation existed. It was held that he was incompetent to prove that or any other fact which occurred while the marriage subsisted.
When a person is charged with crime, his answer or his silence may be considered by the jury. The evidence of Dr. Ford does not fall within that rule, as he did not charge the male defendant       (787) with any offense, but talked about reports and whiskey.
With the confession excluded, we have no difficulty in holding that the evidence as a whole was not of a character to go to the jury on a *Page 540 
question of guilt or innocence. For the errors assigned there must be a
New trial.